 1 MCGREGOR W. SCOTT
   United States Attorney
 2 LAURA D. WITHERS
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5
   Attorneys for Plaintiff
 6 United States of America

 7
                                   IN THE UNITED STATES DISTRICT COURT
 8
                                     EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                            CASE NO. 1:19-CR-00246-DAD

11                                 Plaintiff,

12                            v.                          STIPULATION AND ORDER BETWEEN THE
                                                          UNITED STATES AND DEFENDANTS FOR A
13   ISAIAS HERRERA-ORTIZ and                             PROTECTIVE ORDER
     LUCAS LARA-PORTILLO, aka
14   “GIOVANNI”,

15                                 Defendants.

16

17          WHEREAS, the discovery in this case involves images of a confidential informant and his/her

18 vehicle whose work may be compromised if his/her identity were publicly disclosed, as well as

19 personally identifiable information (PII) including Social Security numbers and Alien Registration

20 Receipt Card Numbers (“A-numbers”) of real individuals, (the “Protected Information”); and

21          WHEREAS, the parties desire to avoid the unauthorized disclosure of dissemination of Protected

22 Information to anyone not a party to the court proceedings in this matter;

23          The parties agree that entry of a stipulated protective order is appropriate.

24          THEREFORE, Isaias Herrera-Ortiz and Lucas Lara-Portillo aka “Giovanni” (hereinafter

25 “defendants”), by and through their counsel of record (hereinafter “defense counsel”), and the United

26 States of America, by and through its counsel of record, hereby agree and stipulate as follows:
27          1.     This Court may enter a protective order pursuant to Rule 16(d) of the Federal Rules of

28 Criminal Procedure and its general supervisory authority.


      STIPULATION AND ORDER                               1
30
 1          2.     This Order pertains to all discovery provided to or made available to defense counsel as

 2 part of the discovery in this case (hereinafter, collectively known as the “discovery”). This Order also

 3 relates to any verbal communications between the government and defense counsel about the

 4 confidential informant.

 5          3.     By signing this Stipulation and Protective Order, defense counsel agrees not to share any

 6 documents or other information, verbal or written, that contain Protected Information with anyone other

 7 than defense counsel and designated defense investigators and support staff. Defense counsel may

 8 permit defendants to review un-redacted documents in the presence of defense counsel or under the

 9 supervision of defense counsel. The parties agree that defense counsel, defense investigators, and

10 support staff shall not allow defendants to copy Protected Information contained in the discovery. The

11 parties agree that defense counsel, defense investigators, and support staff may provide defendants with

12 copies of documents from which Protected Information has been redacted.

13           4.    The discovery and information therein may be used only in connection with the litigation

14 of this case and for no other purpose.

15          5.     Upon final disposition of the case, including exhaustion of direct and collateral appellate

16 proceedings, defense counsel shall return Protected Information to the government, or certify in writing

17 that the Protected Information has been destroyed, or, if defense counsel seeks to maintain Protected

18 Information in the defense team’s files beyond final disposition of the case, seek modification of this

19 provision from the Court. If any Protected Information is used as defense exhibits, it shall be

20 maintained with government exhibits so long as those are required to be maintained.

21          6.     If, upon final disposition of the case, defendants request a copy of Protected Information

22 from defense counsel, defense counsel may provide a copy of Protected Information to defendants

23 provided that defense counsel ensures that all PII contained in Protected Information is fully redacted. If

24 defense counsel provides a redacted copy to defendants subject to the above conditions, defense counsel

25 or a member of the defense team must contemporaneously attest in writing that it has fully redacted PII

26 from the Protected Information and complied with this Order. This written certification need not be
27 disclosed or produced to the United States unless ordered by the Court.

28          7.     Defense counsel will store the discovery in a secure place and will use reasonable care to


      STIPULATION AND ORDER                             2
30
 1 ensure that it is not disclosed to third persons in violation of this agreement.

 2          8.      Defense counsel shall be responsible for advising defendants, employees, and other

 3 members of the defense team, and defense witnesses of the contents of this Stipulation and Order.

 4          9.      In the event that a defendant substitutes counsel, undersigned defense counsel agrees to

 5 withhold discovery from new counsel unless and until substituted counsel agrees also to be bound by

 6 this Order.

 7          IT IS SO STIPULATED.

 8
            DATED: November 27, 2019                      McGREGOR W. SCOTT
 9                                                        United States Attorney
10
                                                          By: /s/ Laura D. Withers
11                                                        LAURA D. WITHERS
                                                          Assistant U.S. Attorney
12

13
            DATED: November 27, 2019                      By: /s/ Roger Bonakdar
14                                                        ROGER BONAKDAR
                                                          Attorney for Lucas Lara-Portillo
15

16
            DATED: November 27, 2019                      By: /s/ Richard Oberto
17
                                                          RICHARD OBERTO
18                                                        Attorney for Isaias Herrera-Ortiz

19

20
     IT IS SO ORDERED.
21

22      Dated:     November 27, 2019                          /s/ Barbara    A. McAuliffe          _
                                                        UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28


      STIPULATION AND ORDER                               3
30
